19-861
   Bonilla-Reyes v. Garland
                                                                              BIA
                                                                      A089 271 991
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 18th day of May, two thousand twenty-one.

   PRESENT:
            JON O. NEWMAN,
            REENA RAGGI,
            MICHAEL H. PARK,
                 Circuit Judges.
   _____________________________________

   SULMA YANETH BONILLA-REYES,
            Petitioner,

                     v.                                      19-861
                                                             NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                       Paul O’Dwyer, Esq., New York, NY.

   FOR RESPONDENT:                       Joseph H. Hunt, Assistant Attorney
                                         General; Melissa Neiman-Kelting ,
                                         Assistant Director; Richard
                                         Kelley, Trial Attorney, Office of
                                         Immigration Litigation, United
                                        States Department of Justice,
                                        Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED IN PART AND DENIED IN PART.

       Petitioner       Sulma       Yaneth       Bonilla-Reyes,      a    native       and

citizen of El Salvador, seeks review of a March 15, 2019,

decision       of    the    BIA     denying       her     motion    to    reopen       and

reconsider.          In re Sulma Yaneth Bonilla-Reyes, No. A 089 271

991    (B.I.A.       Mar.     15,    2019).          We    assume       the       parties’

familiarity with the underlying facts and procedural history.

       We have reviewed the BIA’s denial of Bonilla-Reyes’s

motions to reconsider and reopen for abuse of discretion.

Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006); see Jin

Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).                                 It

is undisputed that Bonilla-Reyes’s 2018 motion was untimely

because the BIA issued a final order in 2013 adopting and

affirming the IJ’s denial of asylum and related relief.                                See

8     U.S.C.        § 1229a(c)(6)(B),            (7)(A),     (C)(i);          8     C.F.R.

§ 1003.2(b)(2),            (c)(2).       Accordingly,        the only         basis for

reconsideration            was    the    BIA’s      authority      to    do       so   sua

                                             2
sponte.    See 8 C.F.R. § 1003.2(a).

    The        BIA   invokes     its    sua   sponte      authority     only   in

“exceptional situations,” not as a “general cure for filing

defects or to otherwise circumvent the regulations, where

enforcing them may result in hardship.”                   In re J-J-, 21 I. &

N. Dec. 976, 984 (B.I.A. 1997).               The determination as to what

circumstances        warrant     sua     sponte     reopening    is     entirely

committed to the agency’s discretion.                  See Ali, 448 F.3d at

517-18.        We    lack   jurisdiction       to   review    this    “entirely

discretionary” decision, id. at 518, and may remand only

“where the [BIA] may have declined to exercise its sua sponte

authority because it misperceived the legal background and

thought, incorrectly, that a reopening would necessarily

fail,” Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009).

    We     find      no   such   misperception       here.       Bonilla-Reyes

failed to specify error in the prior decision as needed for

reconsideration because the IJ did not find that rape could

not rise to the level of persecution, but rather that there

was insufficient evidence that Bonilla-Reyes was targeted on

account of a protected ground.                 See Ke Zhen Zhao v. U.S.

Dep’t     of    Justice,       265 F.3d 83,    90    (2d   Cir.     2001).


                                         3
Additionally,                 Bonilla-Reyes                  could         have         asserted            this

purported error in her direct appeal.                                       See In re O-S-G-, 24

I. & N. Dec. 56, 58 (B.I.A. 2006) (“A motion to reconsider

based on a legal argument that could have been raised earlier

in the proceedings will be denied.”).

        As for reopening, 1 Bonilla-Reyes argues that the BIA

misperceived the law in declining to reopen based on a change

in law.          Before the agency, she identified several cases that

the BIA decided after her removal proceedings and argued that

they warranted reopening for reconsideration of whether she

had identified a cognizable particular social group.                                                   The BIA

did not misperceive the law in declining to reopen; the cases

she      cited         addressed            the       requirements               for       a     cognizable

particular             social         group,          but       Bonilla-Reyes’s                  claim        was

rejected because she failed to show a nexus between her harm

and her proposed group.                               See 8 U.S.C. § 1158(b)(1)(B)(i)

(“the         applicant             must         establish             that         race,          religion,

nationality, membership in a particular social group, or

political opinion was or will be at least one central reason

for persecuting the applicant”).


         1 Before the agency, the Petitioner also sought reopening on the basis of changed country conditions, but
does not raise that claim in this Court.
                                                         4
    Accordingly,        because   the    BIA     simply    concluded       that

Bonilla-Reyes    did    not   present      the   type     of   extraordinary

situation that would justify sua sponte reopening, we have no

jurisdiction to review that discretionary decision.                        See

Mahmood, 570 F.3d    at   469.   And    because     the    BIA   did   not

misperceive the law, her claim that the BIA erred by not

reopening is without merit.

    For the foregoing reasons, the petition for review is

DISMISSED IN PART AND DENIED IN PART.               All pending motions

and applications are DENIED and stays VACATED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




                                     5